FERGUSON, Judge.
Appellant Edith Broida, an attorney, is a beneficiary under the will of her deceased father. In defiance of several court orders she refused to deliver documents needed by the personal representative in order to administer the estate of the decedent. As justification for the act of disobedience, she contends that the trial court was wrong in removing her as personal representative and in appointing the appellee.1
Where a court acting with proper jurisdiction and authority renders an order, an aggrieved party’s failure to abide by the order may be punished by contempt even if the order is ultimately found to be erroneous. Rubin v. State, 490 So.2d 1001 (Fla. 3d DCA 1986) (citing Health Clubs, Inc. v. State ex rel. Eagan, 377 So.2d 28 (Fla. 5th DCA 1979), appeal dismissed sub nom. Cataldo v. Eagan, 383 So.2d 1191 (Fla.1980); State ex rel. Pearson v. Johnson, 334 So.2d 54 (Fla. 4th DCA 1976); Friedman v. Friedman, 224 So.2d 424 (Fla. 3d DCA 1969)).
The order of contempt is
AFFIRMED.

. That issue is still pending in the trial court. Appellant’s response to an inquiry by this court is that the trial court denied her request for a stay of the order to deliver documents pending a determination of whether she should have been replaced as personal representative. No review was sought of that ruling.